Citation Nr: 0638424	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Waco RO.


FINDINGS OF FACT

1.  The veteran is not shown to have a right ear hearing loss 
disability by VA standards.   

2.  A chronic left ear hearing loss disability was not 
manifested in service; left ear sensorineural hearing loss 
was not manifested to a compensable degree in the first 
postservice year; and a preponderance of the evidence is 
against finding that the veteran's current left ear hearing 
loss disability is related to service.

3.  Tinnitus was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to his service.

4.  The veteran is not shown to have, or ever have had, an 
inguinal hernia.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2006).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  Service connection for an inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.155(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to  notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Via September 2003, November 2003, and December 2003 letters, 
the veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  The VCAA notice in this 
case was provided to the appellant prior to the initial 
adjudications.  

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.
The veteran's service medical records are associated with his 
claims file, as are VA and private treatment records.  VA 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of this claim.

II. Factual Background

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (all audiometry in 
service reported in ASA values has been converted to ISO 
values for consistency): 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
10
LEFT
20
15
15
/
10

No pertinent complaints were noted in associated medical 
history at the time.  On clinical evaluation of the ears the 
only abnormality noted was moderate scarring of the left 
tympanum.  There was no acute infection.  It was noted that 
hearing was normal, and that the scarring was considered not 
disabling.  Clinical evaluation for hernia was normal.   In 
September 1966, the veteran was seen for complaint of ear 
ache after swimming.  On examination there was a small 
perforation of the left tympanic membrane.  It was noted that 
he had a severe ear infection one year prior, and that he now 
had a fungus infection of the outer ear.  The following 
month, the veteran reported decreased hearing in the left ear 
and was referred for an audiogram and ENT appointment.  On 
October 1966 ENT consultation report the examiner noted that 
the left tympanum was thickened and scarred, and had a small 
perforation in the posterior quadrant.  The examiner's 
impression was that the veteran had a perforation of the left 
tympanum with resultant mild conductive deficit.  

In November 1966, there was a small perforation of the left 
ear drum.  The veteran reported that his hearing was slightly 
better.  In January 1967, he still had a small perforation in 
the left ear drum.  Much scaring was noted on the inferior 
drum.   In March 1967, the veteran continued to have pain and 
discharge in the left ear.  Examination revealed a normal 
right ear and a left ear drum perforation.  

In April 1967, the veteran was admitted for left 
tympanoplasty for persistent perforation.  On May 1967 
follow-up, the veteran complained of left ear sensitivity to 
sound.  He was referred for ENT consult which included 
audiometric studies.  An air conduction study revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
15
LEFT
25
25
5
20
10

Bone conduction studies showed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
20
15
LEFT
5
15
0
10
5

August 1967 audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
25
25
20
LEFT
30
20
15
20
25

In June 1968, the veteran was seen for complaints of groin 
pain/testicle swelling after lifting.  He was examined by a 
doctor who indicated that a hernia was not found.  

On January 1969 separation examination pure tone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
10
LEFT
20
20
10
15
15

On clinical evaluation the veteran's ears, and abdomen (for 
hernia) were normal.  A physician reviewed the audiometry and 
indicated it was "NCD" [not considered disabling].

An October 1973 enlistment examination for the Navy Reserves 
no pertinent abnormalities were noted.  Whispered voice 
hearing testing was 15/15.  In associated medical history the 
veteran reported he had had hearing loss.  The physician 
noted there was none currently.  March 1974 and September 
1974 entries into the medical records indicate that the 
veteran was qualified for active duty for training and that 
there had been no significant change in his physical 
condition since prior examinations.

April and May 1981 private medical records include an 
examination report that shows the veteran had an enlarged 
inguinal ring but no hernia.  

On May 2004 VA examination, the claims file was reviewed.  
The physician noted that no hernia was found in service 
medical records.  The physician's impression noted that no 
diagnosis of inguinal hernia was found in any records or on 
current examination.

On May 2004 audiological evaluation, the veteran reported 
that his only non-military noise exposure was from serving in 
the police reserve from 1971 to 1973, and that he used ear 
protection when qualifying with weapons.  The examiner 
indicated that the veteran's claims file was reviewed, and 
noted that service records revealed normal audiometric 
thresholds at enlistment and separation.  Service medical 
records also revealed no complaints or treatment for 
tinnitus.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
40
40
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
diagnoses were bilateral, constant tinnitus; normal hearing 
in the right ear; and left mild mixed hearing loss.  The 
physician commented that a 10 decibel recording does not 
represent a hearing loss.  He added that while the veteran 
was noted to have diminished hearing at times while on active 
duty, the loss noted during these periods would not be 
chronic in nature.  The periods of temporary hearing loss 
recorded appeared to be linked to ear infections.  The 
physician added that the low frequency conductive loss 
recorded would be indicative of left otitis media, not noise 
exposure or acoustic trauma.  Subsequent to the left 
tympanoplasty, there was no indication of hearing loss 
recorded in the left ear.  At separation, the veteran had 
normal audiometric thresholds recorded in the left ear and 
normal hearing was also noted in 1973.  The physician 
commented that the mild mixed hearing loss recorded on VA 
audiometric examination in May 2004 represented a very 
significant decline in audiometric thresholds from separation 
in 1969 and the 1973 examination.  Based on this information, 
the physician opined that it was less likely than not that 
the veteran's current left ear mixed hearing loss was related 
to military service.  He added that since service medical 
records were negative for tinnitus or treatment for tinnitus 
it would appear that the veteran's current bilateral tinnitus 
occurred subsequent to separation from active service.  His 
opinion was that it was less likely than not that the 
veteran's bilateral tinnitus was related to his military 
service.  

August 2004 VA treatment records note the veteran has 
tinnitus.  Audiometry revealed that on air conduction study 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
30
LEFT
45
40
25
30
40
Bone conduction studies showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
-
30
LEFT
20
25
20
-
40

The audiologist noted that these findings were only slightly 
worse than those on the C&P examination in May 2004.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Sensorineural hearing loss (as organic disease of the nervous 
system) is a chronic disease which may be service connected 
on a presumptive basis if manifested to a compensable degree 
in the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).



Bilateral Hearing loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Right ear

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted above, hearing loss disability is defined 
by regulation.  See 38 C.F.R. § 3.385.  The veteran has had 
three audiometric studies postservice, none of which produced 
findings reflecting right ear hearing loss disability as 
defined.  The veteran's belief that he has bilateral hearing 
loss due to events in service is not competent evidence, as 
he is a layperson, untrained in establishing a medical 
diagnosis or determining medical etiology.  See Espiritu, 
supra.  Without a current showing of right ear hearing loss 
disability the veteran has not satisfied the threshold legal 
requirement for establishing service connection for such 
disability.  The preponderance of the evidence is against 
this claim, and it must be denied.

Left ear

The record shows that the veteran has a left ear hearing loss 
disability by VA standards.  May 2004 and August 2004 VA 
audiometry showed left ear puretone thresholds meeting the 
regulatory definition of hearing loss disability.  Since the 
veteran had left ear pathology/complaints of hearing 
decrease, but was not found to have a chronic left ear 
hearing loss disability in service by audiometric findings 
(service separation audiometry showed normal hearing, and 
normal hearing was reported on Reserve service examination 
approximately 4 years later), the critical question becomes 
whether the current hearing loss disability is related to the 
veteran's service/complaints noted therein.  In May 2004 a VA 
physician opined it is not, explaining that the temporary 
periods of hearing loss in service were associated with ear 
infections.  There is no competent (medical opinion) evidence 
to the contrary.  [There is no evidence that a sensorineural 
hearing loss was manifested to a compensable degree in the 
first postservice year, so as to allow for the application of 
the chronic disease presumptions of 38 U.S.C.A. § 1112 for 
sensorineural hearing loss as organic disease of the nervous 
system.]  The veteran's own opinion that his current left ear 
hearing loss disability is related to left ear problems he 
had in service is not competent evidence.  See Espiritu.  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

Tinnitus

The record amply shows that the veteran has tinnitus.  
However, tinnitus was not noted in service, or at any time 
soon thereafter.  Furthermore, there is no competent evidence 
that relates the veteran's current tinnitus to his service.  
The only competent evidence that addresses the matter of such 
a relationship, the report of a May 2004 VA examiner, is 
essentially to the effect that the veteran's tinnitus is 
unrelated to his service.  The opining VA physician reviewed 
the claims file and explained the rationale for the opinion.  
The veteran's belief that his bilateral tinnitus is related 
to service is not competent evidence, as he is a layperson 
untrained in determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  A preponderance of 
the evidence is against this claim; hence, it must be denied.  

Inguinal hernia

There is no competent evidence that the veteran now has (or 
in fact ever had) an inguinal hernia.  While it was noted in 
service that he apparently had a lifting, and noted in 
private records that he had a relaxed inguinal ring, no each 
occasion no hernia was found.  On May 2004 examination the 
examining physician specifically found that there was no 
evidence of inguinal hernia on current examination.  The 
veteran has not submitted any medical evidence that he has an 
inguinal hernia, nor has he identified any outstanding 
records which might substantiate that he has such disability.  
In the absence of any competent evidence that the veteran now 
has inguinal hernia disability, there is no valid claim of 
service connection for such disability, and the claim must be 
denied.  See Brammer, supra.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for an inguinal hernia is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


